Credible medical evidence exists in the record rebutting the presumption that petitioner’s disability was proximately caused by his work at the World Trade Center site (see Matter of Jefferson v Kelly, 51 AD3d 536, 537 [2008]; Administrative Code of City of NY § 13-252.1 [1] [a]). It was determined that petitioner’s psychological disability, resulting in part from stress unrelated to his work at the World Trade Center, did not constitute an accidental injury within the meaning of Administrative Code § 13-252, and “[t]he Board of Trustees was entitled to rely upon the opinion of the Medical Board with respect to causation, notwithstanding conflicts in the medical testimony” (see Matter of Casiano v Brown, 209 AD2d 182, 183 [1994], lv denied 85 NY2d 804 [1995]).
We have considered petitioner’s remaining arguments and find them unavailing. Concur — Gonzalez, PJ, Tom, Acosta and Richter, JJ.